Citation Nr: 0117961	
Decision Date: 07/09/01    Archive Date: 07/16/01

DOCKET NO.  01-01 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for colitis and 
gastroesophageal reflux disease with solid food dysphagia 
secondary to service-connected hemorrhoids.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The veteran had active service from December 1977 to December 
1979.  


REMAND

By letter dated April 9, 2001, the veteran was notified that 
his appeal was being certified to the Board of Veterans' 
Appeals (Board).  The veteran was informed that he could 
request a personal hearing within 90 days of the date of the 
notification letter, if he so desired.  In a letter received 
in June 26, 2001, the veteran requested to have a travel 
Board hearing at the Pittsburgh RO.  

Inasmuch as the veteran's request for a travel board hearing 
was received within 90 days of certification of his appeal to 
the Board, the appeal is referred back to the RO for 
appropriate action as provided for under 38 C.F.R. 
§ 20.1304(b) (2000). 

Accordingly, this case must be REMANDED to the RO for the 
following:  

The veteran should be scheduled for a 
personal hearing before a traveling 
member of the Board of Veterans' Appeals.  
The Board member conducting the hearing 
should determine the status of the issue 
concerning an increased rating for 
hemorrhoids.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

